DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 2016/0156029).
Regarding claim 9, Sakai discloses an electrochemical cell (molten salt battery; see Figure 1) comprising an anode (positive electrode 2), a cathode (negative electrode 3), and an electrolyte comprising a solvent disposed between the anode and the cathode ([0124]) and being in direct contact with both the anode and the cathode (see Figure 1), wherein the cathode contains an active cathode material (hard carbon), the active cathode material comprising partially oxidized Na2S (it is disclosed a film containing sodium sulfide is formed on the surface of the negative electrode active material particles ([0122]), where water, oxygen, and carbon dioxide can oxidize the sodium sulfide, such that the water content of the electrolyte is limited, but that at least some is present ([0099]). Therefore, the Na2S is partially oxidized with oxygen sources present in the electrolyte), and wherein the cathode comprises partially oxidized Na2S at the time of assembly (as set forth above).
It is noted that limitations directed to the method of partially oxidizing Na2S (e.g. “partially oxidized Na2S with oxygen”) and the anode comprises only a current collector at the time of assembly, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the partially oxidized Na2S and anode as recited in the claim is the same as the partially oxidized Na2S and anode as disclosed by Sakai, as set forth above, the claim is unpatentable even though the partially oxidized Na2S and anode of Sakai was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 6,187,479).
Regarding claim 9, Liu discloses an electrochemical cell (rechargeable battery; see Example #31) comprising an anode (Example #31 in column 93), a cathode (Example #31 in column 93), and an electrolyte comprising a solvent (C94/L15-16) disposed between the anode and the cathode (inherent placement of electrolyte) and being in direct contact with both the anode and the cathode (inherent characteristic of electrolyte), wherein the cathode contains an active cathode material (well dried Na2S and carbon as electrode active material; C93/L66-C94/L14), the active cathode material comprising partially oxidized Na2S (it is disclosed the paste containing Na2S-PPO was heated to 150 oC and held for two hours and then reheated to 600 oC and held for two hours (C93/L66-C94/L14), which would result in a partially oxidized Na2S as outlined by the instant specification), and wherein the cathode comprises partially oxidized Na2S at the time of assembly (as set forth above).
It is noted that limitations directed to the method of partially oxidizing Na2S (e.g. “partially oxidized Na2S with oxygen”) and the anode comprises only a current collector at the time of assembly, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the partially oxidized Na2S and anode as recited in the claim is the same as the partially oxidized Na2S and anode as disclosed by Liu, as set forth above, the claim is unpatentable even though the partially oxidized Na2S and anode of Liu was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2007/0298326) in view of Ofer et al. (WO 2008/147751).
Regarding claim 1, Angell discloses an electrochemical cell (10), comprising: 
a) a cathode (16) and a rechargeable metallic sodium anode (14; it is disclosed the anode may be made with sodium metal; [0038]); and 
b) a non-aqueous electrolyte (18; [0037]) which comprises a solvent, an SO2 additive and at least one electrolyte salt (it is disclosed an additive such as SO2 can be included; [0045] and [0057]) which participates in anodic SEI formation together with the SO2 additive (inherent property of the electrolyte salt and SO2 additive), wherein the non-aqueous electrolyte is positioned between the cathode and the anode (see Figure 1).
	Alternatively, it is evidenced by Ofer that an SO2 additive is an SEI former and the electrolyte salt of lithium salt dissolves in the solvent to form an electrolyte with the other components (page 7 lines 28-29), such that the electrolyte salt participates in anodic SEI formation with the SO2 additive.
While Angell does not expressly disclose the mole fraction of the SO2 additive is between 0.001 and 0.3 with respect to the electrolyte, Ofer discloses the amount of SO2 in the solvent can be 0.05 wt% to about 30 wt % (page 7 lines 15-27).
Therefore, as the efficiencies of the battery and the electrolyte are variables that can be modified, among others, by adjusting said amount of SO2 additive in the electrolyte of the device of Angell, such that the addition of SO2 in the electrolyte allows the nitriles in the electrolyte to form a stable solid electrolyte interface on the surface of the anode (page 6 line 22-page 7 line 14), with said efficiencies of the battery and the electrolyte improving as the amount of SO2 additive is varied, the precise mole fraction of the SO2 additive would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed mole fraction of the SO2 additive cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the mole fraction of the SO2 additive in the apparatus of Angell to obtain the desired balance between the efficiencies of the battery and the electrolyte (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 3, modified Angell discloses all the claim limitations as set forth above, and further discloses the at least one electrolyte salt which participates in the anodic SEI formation comprises fluorinated sulfonate and/or fluorinated carboxylate salt and/or fluorinated sulfunylimide and/or acetate salt (it is disclosed electrolyte salt can be MClO4, MPF6, MPFx(CnF2n+1)6-x, MBF4, MBF4-x(CnF2n+1)x, MAsF6, MSCN, MB(CO2)4, MSO3CF3, and MN(SO2CF3)2 where M can be sodium ([0053]).
Regarding claim 4, modified Angell discloses all the claim limitations as set forth above, and further discloses the at least one electrolyte salt which participates in the anodic SEI formation is selected from sodium trifluoromethanesulfonate (NaTriflate), sodium- pentaluoroethanesulfonate (Na-C2F5SO3), sodium bis (trifluoromethanesulfonyl)imide (NaTFSI), sodium bis(flourosulfonyl)imide (NaFSI), sodium-trifluoroacetate (Na-CF3CO2), and sodium- pentaluoroethanesulfonate (Na-C2F5SO3) or any combination thereof (as set forth above).
Regarding claim 5, modified Angell discloses all the claim limitations as set forth above, and further discloses the non-aqueous electrolyte comprises a solvent comprising one or more ether, amine, or oxadiazole type solvents, or any mixture thereof (it is disclosed a co-solvent such as 1, 2-dimethoxyethane can be included; [0054]).
Regarding claim 6, modified Angell discloses all the claim limitations as set forth above, and further discloses the solvent is preferably selected from 1,3-Dioxolane, 1,4-Dioxane, 1,2-Dimethoxyethane, diglyme, glyme, pyridine, furazan, methyl- furazan, dimethyl-furazan or any mixture thereof (as set forth above).
Regarding claim 7, modified Angell discloses all the claim limitations as set forth above, and further discloses the at least one electrolyte salt which participates in the anodic SEI formation at least partially comprises NaBF4, NaSCN, NaPF6, NaClO4, NaB(CN)4, NaBF3CN, NaBF2(CN)2, NaBF(CN)3, or NaAl(BH4)4 (as set forth in claim 3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2007/0298326) in view of Ofer et al. (WO 2008/147751), as applied to claim 1 above, and in view of Ito et al. (EP 2 693 556).
Regarding claim 8, modified Angell discloses all the claim limitations as set forth above, but the reference does not expressly disclose an anodic current collector on which metallic sodium is deposited during charging, wherein the anodic current collector is selected from copper or its alloys.
	Ito discloses an electrode collector can be selected from copper ([0028]), where the active material is formed upon the electrode collector ([0050] and [0071]), and the active material can be sodium metal ([0030]).
As modified Angell is not limited to any specific examples of anode structures and as anodes having a structure of an active material comprising sodium metal deposited upon an electrode collector made of copper for a sodium ion secondary battery were well known in the art before the effective filing date of the claimed invention, as evidenced by Ito above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable anode structure, including one comprising a current collector made of copper in which the sodium metal is deposited during charging in the device of modified Angell.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2007/0298326) as evidenced by Ofer et al. (WO 2008/147751) in view of Ito et al. (EP 2 693 556).
Regarding claim 13, Angell discloses an electrochemical cell (10) employing a non-aqueous solvent-based electrolyte (18; [0037]) which comprises an SO2 additive and at least one electrolyte salt (it is disclosed an additive such as SO2 can be included; [0045] and [0057]) which participates in anodic SEI formation together with the SO2 additive (inherent property of the electrolyte salt and SO2 additive), 
a metallic sodium anode (14; it is disclosed the anode may be made with sodium; [0038]), but the reference does not expressly disclose an anodic current collector selected from copper or its alloys.
	Alternatively, it is evidenced by Ofer that an SO2 additive is an SEI former and the electrolyte salt of lithium salt dissolves in the solvent to form an electrolyte with the other components (page 7 lines 28-29), such that the electrolyte salt participates in anodic SEI formation with the SO2 additive.
	Ito discloses an electrode collector can be selected from copper ([0028]), where the active material is formed upon the electrode collector ([0050] and [0071]), and the active material can be sodium metal ([0030]).
As Angell is not limited to any specific examples of anode structures and as anodes having a structure of an active material comprising sodium metal deposited upon an electrode collector made of copper for a sodium ion secondary battery were well known in the art before the effective filing date of the claimed invention, as evidenced by Ito above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any suitable anode structure, including one comprising a current collector made of copper in which the sodium metal is deposited during charging in the device of Angell.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 8/19/22 have been fully considered but they are not persuasive. 
Applicant argues that regarding claim 9, Sakai does not teach or suggest the newly added limitations, but Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Additionally, it appears the newly added limitations are product by process limitations, such that the instant specification discloses in paragraphs [0007] and [0008] that a metallic sodium is used on the anode side and that the anode is metallic sodium, where the anode comprises metallic sodium, and in paragraph [0033] that metallic sodium is deposited upon the current collector when the anodic current collector is comprised of copper or some copper based alloy, and further in paragraph [0081] in an example that the sodium battery was prepared with a copper foil negative electrode, such that it appears the final operating product would result in an anode having a copper current collector with sodium deposited upon, where it appears the intermediate product is being claimed in claim 9, such that the limitations are determined to be product by process limitations without further structural distinctions being identified and positively recited in the claim.
	Therefore, the claims were not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721